Case 18-11115-jal         Doc 20     Filed 01/18/19     Entered 01/18/19 14:46:12     Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF KENTUCKY
                               BOWLING GREEN DIVISION

 In Re:                                               Case No. 18-11115

 Sadie Rebecca Lyne
                                                      Chapter 13
 fka Sadie Rebecca Slaton

 Debtor                                               Judge Joan A. Lloyd

 AGREED ORDER GRANTING MOTION FOR RELIEF FROM AUTOMATIC STAY
   OF PROPERTY KNOWN AS 2012 KIA OPTIMA - VIN 5XXGR4A63CG009163

          This matter is set before the Court upon Consumer Portfolio Services, Inc. (“Movant”)

Motion for Relief from the Automatic Stay (“Motion”) submitted to the Court, which demonstrates

that Movant holds a security interest in the personal property described as a 2012 KIA OPTIMA -

VIN 5XXGR4A63CG009163 (“Property) and that, per the Debtor’s Chapter 13 Plan, their intent

is to surrender the Property to the Movant. The parties agree that the Debtor is surrendering the

property and it is therefore AGREED that this Court shall grant the Motion for Relief from the

Automatic Stay and Movant is authorized to proceed with its State Law rights to liquidate the

Property.

          This is a final and appealable order.

          IT IS SO ORDERED.

 Agreed Upon:

 /s/ Molly Slutsky Simons
 Molly Slutsky Simons (97962)
 Sottile & Barile, Attorneys at Law                         Dated: January 18, 2019
 P.O. Box 476
 Loveland, OH 45140
 Phone: 513.444.4100
 Email: bankruptcy@sottileandbarile.com
 Attorney for Movant
Case 18-11115-jal     Doc 20       Filed 01/18/19   Entered 01/18/19 14:46:12   Page 2 of 2



 /s/ Christopher Michael Carey
 Christopher Michael Carey
 Law Office of C. Michael Carey
 719A Dishman Lane
 Bowling Green, KY 42104
 Phone: 270-792-2307
 mike@cmcareylaw.com
 Debtor’s Attorney
 (Per E-Mail Authorization received on 1/16/2019)


Copies to:

Christopher Michael Carey
Law Office of C. Michael Carey
719A Dishman Lane
Bowling Green, KY 42104
mike@cmcareylaw.com
Debtor’s Attorney

William W Lawrence
310 Republic Plaza
200 S. Seventh St
Louisville, KY 40202
ECF@louchapter13.com
Chapter 13 Trustee

Asst. U.S. Trustee
Office of the U.S. Trustee
601 West Broadway #512
Louisville, KY 40202
ustpregion08.lo.ecf@usdoj.gov

Sadie Rebecca Lyne
fka Sadie Rebecca Slaton, Debtor
5823 Morgantown Road, Apt B
Russellville, KY 42276
